ORDER
PER CURIAM.
Appellant, Andrew R. Akridge, appeals from the denial of his Rule 24.035 motion after an evidentiary hearing. Appellant had pled guilty to one count each of burglary in the first degree and rape and was sentenced to consecutive fifteen and twenty year terms. We have reviewed appellant’s claims of error, the entire record before us, and the findings and conclusions of the motion court and we do not find the court’s action to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo.banc 1989); Rule 24.035(j). Since we also find that an extended opinion would serve no precedential value, we affirm pursuant to Rule 84.16(b). The parties have been provided a memorandum, solely for their infor*700mation, which explains the basis for our decision.